UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-1356



In Re:   GEORGIA A. GREEN,

                                                        Petitioner.



         On Petition for Writ of Mandamus.   (BK-00-6924)


Submitted:   April 24, 2003                  Decided:   May 2, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Georgia A. Green, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Georgia A. Green filed a petition for a writ of mandamus

requesting this court to compel the bankruptcy court judge to

protect her property rights.    Mandamus is a drastic remedy, which

will only be granted in extraordinary circumstances.      See In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987) (citing Kerr v. United

States Dist. Court, 426 U.S. 394 (1976)).        The party seeking

mandamus relief has the heavy burden of showing that he has no

other adequate avenues of relief and that his right to the relief

sought is “clear and indisputable.” Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980) (citations omitted); In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).   We find that

Green has not met her burden of proving that mandamus is the proper

remedy in this situation.   Rather, Green has an adequate remedy in

that she could appeal from the bankruptcy court’s orders.    See In

re United Steelworkers of Am., 595 F.2d 958, 960 (4th Cir. 1979)

(mandamus may not be used as substitute for appeal).

     Accordingly, while we grant Green’s motion for leave to

proceed in forma pauperis, we deny her petition for a writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED


                                  2